Exhibit 10.4

[Pursuant to Rule 24b-2, certain information has been deleted and filed
separately with the Commission.]

CONTRACT MANUFACTURING SUPPLY AGREEMENT

This agreement effective this 22nd day of September, 1999

BETWEEN:

MARK ANTHONY INTERNATIONAL SRL, a Barbados Society with an address and head
office on Bond Street, Holetown, St. James, Barbados, West Indies

(the “Buyer”)

AND:

Minnesota Brewing Company, a company duly incorporated under the laws of
Minnesota and having a business office at 882 West 7th Street, St. Paul,
Minnesota, USA, 55102

(the “Supplier”)

WHEREAS, the Buyer wishes to retain the services of the Supplier to manufacture,
blend, produce, process, bottle, label, package, store and load (all of these
operations collectively termed “manufacture”) beverage(s) known as “Mike’s Hard
Lemonade®” (the “Beverage”) and the Supplier has agreed to Manufacture the
Beverage upon the terms and conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the terms and conditions set out in this
Agreement, the parties agree as follows:

1. SUPPLIER’S REPRESENTATIONS AND WARRANTIES   Product, Product Quality and
Vendor Delivery Performance     1.1 The Supplier will Manufacture finished cases
(case = 24 bottles, 4 – 6 packs) of the Beverage as determined by the Buyer from
time to time, which will include but not be limited to satisfying the flavor
profile and taste requirements and technical specifications set out in Appendix
“A” and the packaging specifications set out in Appendix “B”.  It is further
understood and agreed that the Buyer may vary these requirements and
specifications in Appendix “A” or Appendix “B” at its discretion on giving 60
days written notice to the Supplier subject to the terms of the following
paragraph.       In advance of any changes in specifications as outlined in
Appendix “A” and Appendix “B”, the Buyer and Supplier will mutually agree in
writing on which party will absorb any costs which may result.

1.2       Further to Article 1.1, the Supplier shall meet outlined quality
expectations and Manufacture the Beverage in a good and
            competent fashion in accordance with normal industry standards,
using specified quality control procedures and analytical
            methods (as specified in Appendix “E”), Good Manufacturing Practices
(as understood in the industry), which include but
            are not limited to:

  (a) supply materials being fit for their intended purpose and of good quality;
        (b) complying with all requirements and specifications and standards of
quality in relationship to the blending and bulk specification tolerances
supplied by the Buyer; together with receiving, production, processing,
bottling, labelling, packaging, storing, handling and loading of the Beverage
along with all necessary documentation as required under the terms of this
Agreement.  The Supplier shall not Manufacture Beverage outside the bulk
specification tolerances without prior written authorization from the Buyer;    
    (c) complying with all applicable local, state, and U.S. federal laws and
regulations governing the Manufacture of the Beverage (including all laws and
regulations in U.S. jurisdictions where the Beverage may be shipped), and
maintaining and acquiring any permits relating to the Manufacture of the
Beverage and the operation of its business;         (d) providing, keeping,
maintaining and operating all of its equipment, materials, supplies, facilities
and personnel as will be sufficient to perform its obligations under the terms
of this Agreement;         (e) make all reasonable efforts to ensure that all
labels are applied consistently avoiding flaps, cartons are properly erected,
and cases glue and are palletized and shrink wrapped to meet all U.S. government
and Buyer’s U.S. Customers (where the Buyer’s Customer includes but is not
limited Liquor Distributors and other customers determined by the Buyer)
reasonable requirements and all other reasonable requests made by the Buyer. 
The buyer will to the best of its knowledge, keep the supplier informed of any
changes in regulations that it becomes aware of;         (f) ensuring that all
raw material, packaging materials and finished cases of the Beverage under the
Supplier’s control shall be stored, warehoused and shipped under proper and
sanitary conditions in accordance with good industry practice;         (g)
taking out during the continuance of this Agreement and maintaining at its own
expense product liability insurance at least in a sum of $[Confidential
Treatment Requested] in respect of any one occurrence and in the aggregate, such
insurance to cover the Buyer and the Supplier against any liability arising out
of any alleged defects in Products manufactured by the Supplier pursuant to the
terms of this Agreement.  In addition, the Supplier will also maintain at its
own expense property and general liability insurance sufficient to cover
materials and finished goods stored in the Supplier’s facilities on behalf of
the Buyer.  The Supplier shall upon request provide from time to time to the
Buyer the certificate of insurance in respect of the insurance required to be
taken out and maintained by the Supplier under this clause.

1.3       Analysis of samples of the Beverage will be performed by the Supplier
prior to bottling and on bottled samples of the
            Beverage of each production run prior to shipment, as outlined in
Appendix “E” (Analysis Article).  The Supplier agrees
            to forward analysis results of each production run to the Buyer
within 24 hours of results completion by fax.

  The Supplier will also supply to the Buyer or its authorized representatives
bottled samples of the Beverage for the purposes of inspecting and tasting the
Beverage and inspecting packaging materials related to the Beverage.  See
Appendix “E” for retention and sampling requirements.       1.4 The Supplier
agrees to permit the Buyer or its authorized representatives to enter and remain
at the Supplier’s production site to inspect the Buyer’s raw materials,
inventories, retained samples and/or technical records, production, labeling,
bottling and packaging processes and conditions of storage at any time during
regular business hours.       1.5 Prior to October 15, 1999 the Supplier is
required to submit a copy of their Year 2000 plan to the Buyer.  At its
discretion, the Buyer may require an audit of the processes of such plan at its
expense.     1.6 The buyer will provide the supplier with a letter of credit in
a form acceptable to the Supplier.  The letter of credit will be based on
monthly requirements and will not be less than [Confidential Treatment
Requested] and not exceed [Confidential Treatment Requested].       2.
TRADEMARKS       2.1 The Buyer and Supplier will be bound by the terms of the
trademark agreement attached as Appendix “H”.  Any breach by the Buyer/Supplier
or its personnel of the trademark agreement will be considered a material breach
under Article 5.2.       3. ALTERNATING BREWERS LICENCE       3.1 In the event
that the buyer seeks to establish itself as a brewer at the Premises under
federal and/or state law, the supplier agrees to assist at the Buyer’s expense
in obtaining all governmental authorizations required on its behalf to establish
an alternating proprietorship between the buyer and the supplier for the
production of the beverage at the premises.  That is, to operate federally (and
on a state level, if required) as an alternate proprietor, from time to time
those portions of the premises in which the product will be produced and stored.
    3.2 Such actions may require, without limitation, that the supplier make
certain federal and state filings at the buyer’s expense, segregate the beverage
produced by the buyer from beverage produced by the supplier or other
alternating proprietors and file and prepare related records on behalf of the
buyer.  The supplier agrees not to take any independent action regarding the
alternation of the Premises except as otherwise directed or approved by the
buyer or as required by federal and state authorities.     3.3 During the
alternation of premises, the buyer shall remain responsible for payment of
federal excise taxes on the beverage manufactured hereunder and filing all
required tax returns and other government requests for information.

4.         TERM

4.1 This Agreement will continue in full force and effect from October 1, 1999
to [Confidential Treatment Requested] and will automatically be renewed for
additional terms of [Confidential Treatment Requested], unless either party
gives written notice of cancellation to the other party at least [Confidential
Treatment Requested] days prior to [Confidential Treatment Requested] and
thereafter for at least [Confidential Treatment Requested] days prior to the
termination date of any renewal term.       In the event the Buyer ceases to
have full sales and distribution rights to the Beverage, the Buyer or Supplier
may terminate this Agreement on 90 days written notice to the other party and
notice can only be given at any time after the Buyer ceases to have full rights
to the Beverage.  In the event that the Buyer terminates the agreement, the
penalty clause in Schedule “C” will apply.     5. GROUNDS FOR TERMINATION    
5.1 Subject to Article 4.1 if a party commits a breach (other than a material
breach) of any provision in this Agreement, the other party shall give the
offending party thirty (30) days written notice to remedy the default, and if
the default is not remedied within the thirty (30) day period, then this
Agreement shall be terminated effective immediately after the lapse of the
thirty (30) day period.  If the defaulting party remedies the default within the
thirty (30) day period, then this Agreement will remain in full force and
effect.     5.2 The occurrence of any one or more of the following events shall
constitute a material breach, giving the other party the option to terminate
this Agreement as follows:       (a) failure to perform any material covenant,
obligation, term or condition contained herein and such breach is not cured
within ten (10) days after notice has been received to do so (save and except
for breaching involving those matters referred to in Articles 5.2(b) through (3)
below, in which case no notice period is required);         (b) the insolvency
of either party, or the assignment by either party for the benefit of its
creditors; or the filing of a voluntary bankruptcy or proposal by either party;
or the failure of either party to vacate an involuntary bankruptcy or petition
filed against the Supplier, within ten (10) days from the date of such filing;
or the failure of either party to vacate the appointment of a Receiver or
Trustee for either party, or for any party or interest of either party’s
business, within ten (10) days from the date of such appointment; or the failure
of either party to vacate, set aside or have dismissed any insolvency proceeding
under any law governing or applicable to either party within ten (10) days from
the date of commencement of any such proceedings; or the filing of a writ of
execution against the assets of either party;         (c) either party ceases to
do business;         (d) fraudulent conduct of business dealings by the Supplier
or the Buyer;         (e) the Supplier uses the Marks, or any marks confusingly
similar therto, on any product other than the Beverage; plus upon termination of
this agreement for any reason all rights granted herein in the Marks shall
immediately and automatically revert to Mark Anthony.       5.3 Further to
Article 1.2 and without limiting or altering the default provisions of this
Agreement, it is understood that if the Supplier fails to meet the requirements
and specifications outlined in Appendix “A” or Appendix “B”, the Supplier will
immediately develop an action plan acceptable to the Buyer to remedy such
defaults and address any customer service issue caused by such defaults.

6.         TERMINATION

6.1 Upon the occurrence of any one or more of the events specified in Article 5
hereof:       (a) in addition to all of its rights and remedies at law,
including the right to damages, either party shall have the right, in the
party’s discretion, to terminate this Agreement; and         (b) the
Supplier/Buyer shall return all confidential documentation and other reasonably
requested documentation at the cost and expense of the party who triggered
Article 5.       6.2 In the event of termination by either party the Buyer
agrees to purchase from the Supplier, for cash, all materials including
packaging, finished goods and work in process at the Supplier’s cost provided
all such goods satisfy requirements and specifications set out in this Agreement
unless other arrangements have been mutually agreed to.     7. ADDITIONAL
PRODUCTS     7.1 The Buyer has the option to have new flavours/Stock Keeping
Units (SKU’s) of the Beverage introduced and produced by the Supplier which
become part of this Agreement.  For the purposes of this Agreement all such new
flavours/SKU’s will also be included in the definition of “Beverage”.  Costs to
produce new flavours/SKU’s will be negotiated prior to production.     7.2 If
the Buyer agrees, additional Mike’s Lemonade line extensions produced and
bottled in similar container specifications and with similar blending
requirements will be governed by substantially the same terms, conditions and
pricing of the Beverage, providing no further material capital expenditures are
required and provided there are no variations in the cost of required
ingredients, packaging or production specifications associated with such line
extension.     8. PRODUCTION PROCESS – QUANTITIES     8.1 The Buyer will
provide, on or before the 10th of each month, requirements for the following
month and a forecast for two following months of volume requirements for the
Beverage.  In the event no forecast is received within the time period required,
the latest forecast prevails for planning purposes.       Material changes to
the Buyer’s source for the supply of materials must be qualified in the
Supplier’s production process prior to the Supplier utilizing these new
materials.     8.2 Within 5 business days of the Buyer providing forecasts to
the Supplier pursuant to Article 8.1, the Supplier agrees to provide a
Production Plan to the Buyer which will detail dates of production and quantity
of the Beverage to be produced to meet the Buyer’s forecast.  The Buyer has
ability to increase/decrease forecast requirements as is reasonable, respecting
Supplier lead times and production capacity.  The Supplier agrees to declare
available capacity estimates in cases for each month on a rolling 3 month basis.
    8.3 (a) The Supplier shall provide a daily production report via fax (or
electronically if requested) of finished cases produced within 24 hours.      
8.4 The Buyer will be responsible for product returns and associated costs
unless returns have been caused by a breach of the Supplier under the terms of
this Agreement.  The Supplier will accept returned product where required at a
fee mutually agreeable.     8.5 Freight and Delivery will be covered by Appendix
“D”.     8.6 The Buyer will pay a mutually agreed to amount for materials and
equipment required by Supplier’s facility to manufacture the Beverage as agreed
to by the Buyer.  The Buyer will pay for such materials and equipment via third
party invoices.  The Supplier acknowledges and agrees that use of the materials
and equipment will be for the priority use of the Buyer to manufacture the
Beverage unless and until the Supplier pays the Buyer in full for all materials
and equipment paid by the Buyer pursuant to this paragraph.  In the event the
Supplier breaches its obligations under this paragraph, the Buyer has full right
to set off any such amounts owing by the Supplier against amounts owing to the
Supplier by the Buyer under the terms of this Agreement.

9.         PRICING AND PROCUREMENT

9.1 The initial prices agreed to in Appendix “C” are for the Manufacture of
finished cases of the Beverage, purchased FOB the Supplier’s production facility
in accordance to the terms of this Agreement.  Freight costs shall be the
responsibility of the Buyer, unless otherwise mutually agreed, and billed
directly to the Buyer.     9.2 The Supplier/Buyer will procure all ingredients
and packaging materials from vendors and at prices agreed to by the buyer.    
9.3 The buyer will procure, at the buyer’s cost, all flavoring that may be
necessary for the production of the beverage.     9.4 Further to Article 4.1,
the Supplier and the Buyer agree that during the term of the Agreement and any
renewals there of the prices of packaging and ingredients, terms and conditions,
set forth shall be governed by attached Appendix “F”.     9.5 The Buyer will be
invoiced on the 15th and 30th of each month for the Manufacture of the Beverage
which was completed since the last payment period.  Invoices are payable 5
working days following receipt by the Buyer and payable by wire transfer to the
Supplier’s bank account or alternative method as directed by the Supplier.  The
Supplier agrees to provide to the Buyer all requested reasonable documentation
on production and inventory as directed by the Buyer, in a format acceptable to
the Buyer with respect to product or evidencing the manufacture, palletization
and storage of product.  All funds referenced in the supply agreement are in
U.S. dollars.     10. CONFIDENTIALITY     10.1 The Buyer and Supplier will be
bound by the terms of the confidentiality agreement attached as Appendix “G”
with it being understood that the Confidentiality Information included in the
confidentiality agreement relates to actual or proposed purchases by the Buyer
under the terms of this Agreement.  Any breach by the Buyer/Supplier or its
personnel of the confidentiality agreement will be considered a material breach
under Article 5.2.     11. ARBITRATION     11.1 Any dispute arising under this
agreement shall be resolved by arbitration through the American Arbitration
Association’s procedures or a mutually agreed upon arbitration service and rules
for the resolution of commercial disputes.  One arbitrator whose decision shall
be binding shall hear any such dispute.  Any arbitration will take place in
St. Paul, Minnesota.     12. ASSIGNMENT     12.1 The Buyer/Supplier may not
sell, subcontract, assign, transfer, pledge, lease, license or in any other way
or manner encumber or dispose of any of its rights or obligations hereunder,
either in whole or in part, nor shall said rights or obligations pass by
operation of law or in any other manner without the prior written consent of the
Buyer, such consent not to be unreasonably withheld.  It is further understood
that if there is a change in control of the ownership or management of the
Supplier, the buyer may has the right to terminate the agreement on 60 days
notice.  The Buyer does have the right to assign this agreement at any time to a
subsidiary or affiliate of the Buyer or a company whose ownership or management
is controlled by [Confidential Treatment Requested].

13.       ACKNOWLEDGEMENT

13.1 The Supplier acknowledges the importance of the Supplier meeting production
schedules and requirements set out in this Agreement in order for the Buyer to
fulfill its obligations to all customers and also to maintain and enhance its
position in the marketplace with respect to the sale of the Beverage in
relationship to competing alcoholic products similar to the Beverage.       It
is further acknowledged by the Supplier that if the Supplier does fail to meet
these production schedules, requirements and quality expectations of production
through no fault of its own, that this knowledge may be take into consideration
in determining the amount of any claim that the Buyer may bring against the
Supplier as a result of its default under the terms of the Supplier Agreement.  
  14. INDEMNIFICATION     14.1 Further to any claims covered by the insurance
coverage referred to in Article 1.1(g), the Supplier shall be liable for and
will indemnify and hold harmless the Buyer against any and all liability, loss,
damages, costs, legal costs, professional and other expenses of any nature
whatsoever incurred or suffered by the Buyer whether direct or consequential
arising out of any dispute or contractual tortious or other claims or other
proceedings brought against the Buyer by reason of the Manufacture of the
Beverage by the Supplier and any other obligation of the Supplier under the
terms of the Agreement to a maximum of $[Confidential Treatment Requested] U.S. 
This additional insurance will be at the expense of the Buyer to a maximum of
$[Confidential Treatment Requested].     14.2 The Buyer shall be liable for and
will indemnify and hold harmless the Supplier against any and all direct
liability, loss, damages, costs, legal costs, professional and other direct
expenses incurred or suffered by the Supplier arising out of any dispute or
contractual tortious or other claims or other proceedings brought against the
Supplier by reason of any invalidity or defect in the title of the Buyer to the
Trade Marks.     15. FORCE MAJEURE     15.1 Notwithstanding any other term in
the Agreement, either party shall not be considered in default of this Agreement
for non-performance if either party is unable to fulfill its obligations under
this Agreement as a result of acts of God, strikes or other labor trouble, civil
disorder, fire, explosion, perils of the sea, flood, drought, war, riot,
sabotage, accident, embargo, governmental priority, requisition or allocation,
changes in laws or regulations that materially and adversely affect either
party’s ability to perform, or other cause beyond either party’s control. 
Either party will not be required to perform its obligations under the terms of
this Agreement until the particular force majeure reason has been satisfactorily
eliminated.  However, if the event of force majeure continues for a period of
sixty (60) days, the Buyer or Supplier do have the right to terminate this
Agreement on ten (10) days written notice to the Supplier if the event of force
majeure is not eliminated period.

16.       GENERAL

16.1 If any term of this Agreement or their application to any party or
circumstance is invalid or unenforceable, the remainder of this Agreement or the
application of such term to a party or circumstance other than those to which it
is held invalid or unenforceable will not be affected thereby and each remaining
term will be valid and enforceable to the fullest extent permitted by law
provided that nothing in this Article shall affect the right of the parties to
terminate this Agreement as provided herein or at law.     16.2 This Agreement
constitutes the entire agreement between the parties relating to the subject
matter of this Agreement and supersedes al prior and contemporaneous agreements,
understandings, negotiations, and discussions, whether oral or written, of the
parties.     16.3 The parties ad each of them hereby agree to do such things and
execute such further documents, agreements and assurances as may be necessary or
advisable from time to time in order to carry out the terms and conditions of
this Agreement in accordance with their true intent.     16.4 No remedy made
available to either party under this Agreement is intended to exclude any other
remedy available to that party, and each remedy is in addition to every other
remedy available under this Agreement or existing law or in equity.     16.5 No
consent or waiver, express or implied, by either party to or of any breach or
default by the other party in the performance of the other party’s obligations
under this Agreement shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of the other party’s
obligations under this Agreement.  Failure on the part of either party to
complain of any act or failure to act of the other party or to declare the other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder.     16.6 Any notice
required to be given hereunder by either party shall be deemed to have been well
and sufficiently given if:       (a) personally delivered to an officer of the
party to whom it is intended; or         (b) if mailed by prepaid registered
mail to the address of the party to whom it is intended as follows:          
(i) to the Buyer:               Vice President Operations       Mark Anthony
International SRL       1730 Mission Hill Road       Westbank, B.C.  V4T 2E4    
   

 

    (ii) to the Supplier:               President/CEO       Minnesota Brewing
Company       882 West Seventh Street       St. Paul, MN  55102           (c) if
delivered by facsimile transmission to the facsimile number of the party to whom
it is intended as follows:           (i) to the Buyer: (250) 768-2044          
    (ii) to the Supplier: (651) 290-8220               or such other fax number
as a party may from time to time direct in writing.         Any notice delivered
as aforesaid shall be deemed to have been received on the date of delivery, and
any notice mailed shall be deemed to have been received three business days
after the date it is postmarked.  Any notice which is delivered by telefax shall
be deemed to have been received on the next business day following dispatch and
acknowledgment of receipt by the recipient fax machine.  If normal mail service
or telefax service is interrupted by strikes, slowdown, force majeure or other
cause after notice has been sent, the notice sent by such means of communication
will not be deemed to be received until actually received.  In the event any of
such means of communication is impaired at the time of sending the notice, the
party sending the notice shall utilize any other service which has not been so
impaired or shall deliver the notice in order to ensure receipt thereof.    
16.7 Time shall be of the essence of this Agreement and of every party hereof.  
  16.8 Subject to Article 11 this Agreement shall be binding upon the parties
hereto and their respective successors and assigns.     16.9 This agreement
shall be governed by the laws of the State of Minnesota, excluding that body of
law known as conflicts of law.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first set forth above.

MARK ANTHONY INTERNATIONAL SRL MINNESOTA BREWING COMPANY         Per: /s/Mark
Anthony International SRL Per: /s/Minnesota Brewing Company  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Authorized Signatory   Authorized Signatory

 

Appendix A [Confidential Treatment Requested] Appendix B [Confidential Treatment
Requested] Appendix C [Confidential Treatment Requested] Appendix D
[Confidential Treatment Requested] Appendix E [Confidential Treatment Requested]
Appendix F [Confidential Treatment Requested] Appendix G [Confidential Treatment
Requested] Appendix H [Confidential Treatment Requested]

 

 